Citation Nr: 0518188	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  96-13 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to January 
1970; he is not shown to have engaged in combat with the 
enemy, nor does he so contend.  See 38 U.S.C.A. § 1154(b) 
(West 2002); see also VA O.G.C. Prec. Op. No. 12-99 (Oct. 18, 
1999) (published at 65 Fed. Reg. 6,258 (2000)).

This matter originally came to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In a 
January 1997 decision, the Board denied appeals pertaining to 
multiple issues, including service connection for an acquired 
psychiatric disability, including PTSD.

An appeal was taken to the United States Court of Appeals for 
Veterans Claims (Court) from the Board's denial of several 
issues, one of which was service connection for an acquired 
psychiatric disability, including PTSD.  In a May 1999 
Memorandum Decision, the Court affirmed the Board's denial of 
the appeals concerning the other issues and the issue of 
service connection for an acquired psychiatric disability 
other than PTSD.  Only as to the issue of entitlement to 
service connection for PTSD did the Court vacate the January 
1997 Board decision and remand the matter for further 
evidentiary development and readjudication.  Specifically, 
the Court indicated that VA should attempt to obtain 
documents pertaining to the veteran's claimed stressor.  In 
its decision, the Court indicated that its remand of the PTSD 
issue "may well be" a "fishing expedition," but that the 
case was a "close call."  In June 2000 and August 2001, the 
Board remanded the matter to the RO for additional 
development of the evidence, seeking the information 
specified by the Court.  

In a June 2002 decision, the Board again denied service 
connection for PTSD.  The veteran again appealed the Board's 
decision to the Court.  While the matter was pending before 
the Court, in January 2003, a representative of the VA Office 
of General Counsel, on behalf of the Secretary, filed a 
Motion for Remand and to Stay Proceedings.  In the motion, 
the parties argued that a remand was necessary in light of 
the Court's decisions in Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Charles v. Principi, 16 Vet. App. 370 (2002).  
In a March 2003 order, the Court granted the motion, vacated 
the Board's June 2002 decision, and remanded the matter for 
readjudication consistent with the January 2003 Motion.  In 
October 2003, the Board remanded the matter for due process 
considerations.  


FINDINGS OF FACT

1.  Despite repeated efforts on the part of VA, the record 
contains no credible supporting evidence that the veteran's 
claimed in-service stressor occurred.

2.  The most credible and probative evidence establishes that 
the veteran does not currently have PTSD.


CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a May 2004 letter, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter also 
generally advised the veteran to submit or identify any 
additional evidence he felt would support his claim.  
Pelegrini v. Principi (Pelegrini II), 17 Vet. App. 412 
(2004).

In addition to the May 2004 VCAA letter, the record indicates 
that the veteran has been informed on numerous occasions via 
decisions of the RO, the Board, and the Court, as well as 
Supplemental Statements of the Case and letters from the RO, 
of the evidence of record and the nature of the evidence 
needed to substantiate this claim.  

Although the veteran did not receive a VCAA notice prior to 
the initial rating decision denying his claim, the Board 
finds that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  The VCAA notice was provided by 
the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran is represented and has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
The record shows that VA has conducted extensive evidentiary 
development in this case.  The RO has obtained the veteran's 
service medical and personnel records, as well as all post-
service treatment records he has specifically identified.  
The veteran was also afforded a VA psychiatric examination in 
connection with his claim.  The examiner had access to the 
veteran's medical records and provided a considered medical 
opinion regarding the issue in this case.  No further 
examination or medical opinion is necessary, nor has the 
veteran or his representative contended.

VA has also made repeated efforts to obtain evidence to 
corroborate the veteran's allegations regarding his claimed 
in-service stressor.  For example, the RO has contacted the 
Air Force Office of Special Investigations, the Army Crime 
Records Center, the United States Armed Services Center for 
Research of Unit Records, and the National Archives Records 
Administration.  These efforts produced absolutely no 
indication that the veteran had ever been charged with or 
investigated for arson.  Given the veteran's allegations, the 
Board is unable to conceive of an avenue of development which 
has not yet been explored.  

In that regard, it is noted that in a January 2001 letter, 
the veteran's then-attorney indicated that records pertaining 
to the alleged arson investigation were "located at an Air 
Force base in Alabama."  In its August 2001 remand, the 
Board advised the attorney that if he had specific 
information regarding the location of any records pertinent 
to the veteran's claim (such as the address, phone number, or 
name of the office holding these records), he should 
immediately provide the RO with that information.  To date, 
no response has been received; in fact, the attorney has 
since withdrawn from the case.  Neither the veteran nor his 
current representative has specifically identified any 
additional evidence or suggested an avenue of development 
which has not yet been explored.   

In view of the foregoing, and after a complete review of the 
record, the Board finds that VA has fulfilled its VCAA duties 
to notify and assist the veteran.  Neither the veteran nor 
his representative has argued otherwise.  Thus, the Board 
finds that no additional action is necessary.  

I.  Factual Background

The veteran claims that he currently has PTSD as a result of 
being unjustly accused of arson in service and because he 
underwent various alleged humiliations during the resulting 
criminal investigation.  He has provided inconsistent details 
regarding the time, place and date of the alleged arson 
investigation.

The veteran's service medical and personnel records are 
negative for any notation of PTSD or of an arson 
investigation.  In October 1969, however, while stationed in 
Thailand, the veteran was brought into the dispensary in a 
very intoxicated and combative state after he had drawn a 
knife on two military superiors.  He was confined because of 
his combativeness until he could sober up.  A complete 
psychiatric evaluation was then performed at which the 
veteran reported that he was under great pressure from home 
and that, as a way of avoiding depression, he had resorted to 
alcohol.  The diagnostic impression was an acute depressive 
reaction, together with a longstanding passive-aggressive 
personality, aggressive type.  It was noted that the veteran 
was to be treated with Elavil and given weekly psychotherapy; 
if difficulty continued in his squadron despite this 
treatment, it was recommended that an administrative 
separation from service under the provisions of AFM (Air 
Force Manual) 39-12 be considered, based on his longstanding 
character disorder.

Records show that the veteran was administratively separated 
from service in January 1970.  On his DD Form 214, it is 
noted that the reason and authority for the veteran's 
discharge for unsuitability was set forth in AFM 39-12.  At 
his service separation medical examination, the veteran 
reported a history of depression and excessive worry.  The 
examiner noted that the veteran had been treated with Elavil, 
to which he responded well.  No complications or sequelae 
were found on that examination, and the psychiatric clinical 
evaluation was normal.

The veteran's service personnel records show that he received 
nonjudicial punishments for being drunk and disorderly and 
for failure to repair.  It was noted that he was not eligible 
for the Air Force Good Conduct Medal due to Article 15 
punishments.  The administrative records contain no 
indication that the veteran was ever the subject of any arson 
investigation.

In August 1994, the veteran submitted a claim of service 
connection for PTSD, claiming that he had recently been 
diagnosed has having PTSD by a private physician.

In an October 1994 statement, the veteran stated that he had 
been "traumatized" by Air Force Intelligence agents who 
unjustly accused him of arson at Edwards Air Force Base (AFB) 
in California in 1969.  He claimed that, on two occasions, he 
was dragged from his room wearing nothing but shorts and a T-
shirt, and taken to a room where he was subjected for hours 
to verbal, racial and physical abuse in an effort to get him 
to sign a confession.  Even after the guilty party was 
caught, he alleged, he was ostracized by his fellow 
servicemen, and the "stigma" followed him overseas.  He 
also claimed that he had been unable to discuss this 
"ordeal" previously.

In support of his claim, the RO duly contacted the private 
physicians identified by the veteran and requested copies of 
pertinent medical records.  Records received from C. Brooks, 
M.D., indicate that the veteran was seen in August 1994, at 
which time he reported that he had a history of PTSD 
(reportedly related to a 1968 nervous breakdown in Thailand), 
and he requested medication for his nerves.  Dr. Brooks was 
primarily concerned with treating various physical ailments 
of the veteran, but a diagnosis of an unspecified "mental 
disorder" was recorded.

Also obtained by the RO were records from H. Bonham, M.D., 
which contain no diagnosis of PTSD, but show that in August 
1994, the veteran reported that he had a nervous breakdown in 
service, requiring hospitalization for two weeks and that he 
remain under a doctor's care from October 1969 to January 
1970.  He reported a traumatic incident which he claimed had 
occurred at Edwards AFB which gave rise to horrible memories.  
He also alleged he had dreams about his military career 
blowing up after an accident in which he hurt his back.  He 
then began to use pills and alcohol to decrease his pain, and 
was unjustly accused of arson.  Dr. Bonham reported in August 
and September 1994 that the veteran's "voices" were 
quieter, and he had a good response to prescribed medication.  
Dr. Bonham reported a clinical impression of "adjustment 
difficulties" in September 1994.

In November 1994, Dr. Bonham indicated that he had first seen 
the veteran in August 1994, at which time he presented with 
severe symptoms of major depression with psychotic features 
and reported that he was having "horrific flashbacks."  
During subsequent psychotherapy sessions, the veteran 
reported that he had a "nervous break-down" in 1969, after 
having been "accused of a serious crime."  Dr. Bonham 
indicated that the veteran could not handle the shame and 
thought his race was the reason he had been treated in such 
manner.  Dr. Bonham further noted that the veteran's history 
indicated that "he never fully recovered."  He indicated 
that the veteran had never had any thoughts of paranoia until 
he had been "persecuted unfairly at Edwards AFB" in 
service.  The diagnoses included PTSD.

In March 1995, the veteran was afforded a VA psychiatric 
examination at which time he described the alleged stressor 
event in service of being falsely accused of arson; on this 
occasion, he indicated that the incident had occurred while 
he was stationed in Thailand.  He also mentioned additional 
allegations of incidents of persecution and mistreatment 
during basic training.  After examining the veteran and 
reviewing his medical history, the VA examiner specifically 
reported that he found no evidence of PTSD.  The examiner 
concurred in the diagnosis of a major depression, probably 
bordering on psychosis, and also noted a personality disorder 
of either schizoid or borderline type.

In September 2000, the veteran indicated that he was 
"humiliated and traumatized by the CID" in late March or 
early April of 1969 at Edwards AFB in California.  
Specifically, he indicated that he was "choked, cursed, and 
threatened" and was "taken out in the desert and tormented 
for hours."

VA clinical records, dated from January 2001 to August 2002 
show that the veteran was treated for a psychiatric disorder, 
most recently diagnosed as paranoid schizophrenia.  These 
records also show that in January 2001, the veteran reported 
that he had been discharged from the military due to PTSD.  
The diagnoses included paranoid schizophrenia and PTSD, 
noncombat-related.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a); Anglin 
v. West, 11 Vet. App. 361 (1998).

It is noted that 38 C.F.R. § 3.304 was amended during this 
appeal.  See e.g., 61 Fed. Reg. 52,695 (Oct. 8, 1996).  The 
Board is cognizant that the veteran is entitled to 
application of the most favorable version of the regulation 
to his claim.  Thus, the Board has considered the veteran's 
claim under all applicable versions of the regulation.  

The evidence required to support the occurrence of an in- 
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  Where, as 
here, the veteran did not engage in combat with the enemy, 
the Court has held that credible supporting evidence means 
that the veteran's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor; 
nor can credible supporting evidence of the actual occurrence 
of an in-service stressor consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 
(1996).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  See also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

As noted, the veteran claims that he now suffers from PTSD 
due to a traumatic event in service, namely, an unjust 
accusation of the crime of arson.

Applying the facts in this case to the criteria set forth 
above, the Board finds that the weight of the probative 
evidence of record is against a finding that the veteran 
currently suffers from PTSD.  It is further noted that the 
record lacks credible, supporting evidence that the veteran's 
claimed in-service stressor occurred.  As a result, service 
connection for PTSD must be denied.

As noted, service connection for PTSD requires medical 
evidence of a diagnosis of PTSD; a link between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred. 38 
C.F.R. § 3.304(f).

In this case, the Board recognizes that the record contains a 
diagnosis of PTSD from Dr. Bonham.  In addition, the record 
contains a January 2001 VA clinical record noting a diagnosis 
of PTSD.  The Board finds, however, that these diagnoses are 
of far less probative value than other medical evidence of 
record.  Specifically, neither the VA clinical record nor Dr. 
Bonham's report clearly addresses the rationale supporting 
the diagnosis, and does not purport to be based on a review 
of the entire medical record.

By contrast, the Board finds that the March 1995 VA medical 
examination report, which indicates that the veteran does not 
have PTSD, is highly probative evidence.  This opinion was 
based on a review of the entire applicable record.  In 
addition, the examiner provided a full explanation as to why 
the veteran's symptoms do not meet the criteria for PTSD.  
Given the depth of the examination report, and the fact that 
it was based on a review of the complete record, the Board 
finds that it is more probative and material to the veteran's 
claim.  See Owens v. Brown, 7 Vet. App. 429 (1995) (the Board 
is free to favor one medical opinion over another provided it 
offers an adequate basis for doing so).  Accordingly, the 
Board finds that taken as a whole, the evidence of record 
does not support a finding that the veteran has PTSD.

Regardless, the Board notes that the record lacks credible 
supporting evidence that the veteran's claimed in-service 
stressor occurred.  The veteran has claimed that he was 
traumatized by military investigators during the course of an 
arson investigation.  The details he has provided of this 
claimed stressor, such as time and place, have been very 
inconsistent.  Notwithstanding obvious credibility problems 
with his stressor statements, VA attempted to obtain evidence 
to corroborate the alleged arson investigation.  As noted 
above, however, such efforts were to no avail.  Therefore, 
the Board is unable to find as a factual matter that the 
alleged stressor ever actually occurred.

In reaching this decision, the Board has considered that 
regulatory amendments provide that where a PTSD claim is 
based on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  VA will not deny a PTSD claim that is based on in-
service personal assault without first advising the claimant 
that evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  See 
67 Fed. Reg. 10,330-332 (March 7, 2002) (now codified at 38 
C.F.R. § 3.304(f)).  

In this case, the veteran has occasionally alleged that he 
was physically assaulted by officers investigating his 
charged involvement in an arson.  Although this does not 
appear to be the type of "personal assault" contemplated in 
the regulation, it is nonetheless noted that VA made numerous 
attempts to obtain records from alternative sources to 
corroborate the claimed stressors and has clearly advised the 
veteran of such efforts.  VA's development action also 
included a comprehensive medical evaluation of the record 
with the question of whether there is evidence of PTSD 
attributable to the claimed in-service stressor clearly 
before the examiner.  Finally, the Board notes that the 
veteran's claim has been denied, in part, on the basis that 
the preponderance of the evidence shows that he does not 
currently have PTSD.  The veracity of his claimed in-service 
stressor is not a matter on which this case turns 
independently.  Thus, the Board finds that no further action 
is necessary.

In summary, the Board finds that the preponderance of the 
evidence shows that the veteran does not currently have PTSD.  
Moreover, the record contains no credible evidence 
substantiating that the claimed in-service stressor ever 
occurred, as alleged.  Under these circumstances, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for PTSD.  Thus, the benefit-of-
the-doubt doctrine is inapplicable, and the appeal must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002)


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


